Citation Nr: 0720427	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  05-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether an overpayment of $5,666.20 in VA disability 
compensation benefits due to "fugitive felon" status was 
properly created.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in November 
2005.  A transcript of the hearing is associated with the 
claims file.


REMAND

Prior to the discontinuation of benefits, the veteran had 
been receiving VA disability compensation benefits at the 20 
percent level, since August 2001, because of a service-
connected left shoulder disorder.  However, in March 2004, 
VA's Office of Inspector General prepared a report indicating 
that an arrest warrant issued by the Martin County Florida 
Sheriff's Department was active for the veteran.  In April 
2004, the RO informed the veteran of his status as a fugitive 
felon under VA law and regulations, and proposed to terminate 
his compensation.  

Also in April 2004, the veteran notified VA and the Florida 
State Attorney's Office that he had been diagnosed with 
quadriplegia secondary to a motor vehicle accident, and that 
he was a resident at Donalson Care Center in Tennessee.  
Based on this information, a Florida administrative order, 
dated May 3, 2004, dismissed the outstanding warrant.  

In June 2004, the RO notified the veteran that it would 
terminate his benefits effective December 27, 2001 (effective 
date of law prohibiting payment of benefits to fugitive 
felons) until May 3, 2004 (date warrant was dismissed).  In a 
letter from VA's Debt Management Center dated in July 2004, 
the veteran was informed that the retroactive termination of 
his benefits had produced an overpayment in the amount of 
$5,666.  However, in neither communication to the veteran was 
the precise month-to-month overpayment set out.  

The Board finds that the legal status of the dismissal of the 
Florida Violation of Probation warrant has not been 
adequately investigated.  First, it is unclear whether the 
dismissal was based on the invalidity of the original 
warrant, or on a change in circumstances.  With respect to 
possible invalidity, the Martin County Florida Circuit Court 
Clerk's Office sent the RO a chronology of actions pertaining 
to the veteran, dated in July 2005.  That chronology lists 
the issuance of a Violation of Probation Warrant on February 
16, 1988, due in part to the veteran's failure to notify the 
Department of Corrections of his whereabouts and to pay 
monthly supervision expenses from October 1987 through 
January 1988.  However, during this period, the veteran was 
incarcerated in Tennessee, where he had reportedly been 
extradited by the State of Florida.  It is therefore unclear 
whether the Department of Corrections was even aware of the 
extradition or its terms when it issued the warrant, and 
therefore, whether the warrant was valid.  

Also, the record is not entirely clear as to whether the 
veteran was in fact a "fugitive felon" for purposes of 
termination of VA disability compensation benefits from 
December 27, 2001, through May 3, 2004.  The term "fugitive 
felon" means a person who is a fugitive by reason of (A) 
fleeing to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees, or (B) violating a condition of 
probation or parole imposed for commission of a felony under 
Federal or State law.  38 U.S.C.A. § 5313B (West 2002); 38 
C.F.R. § 3.665(n)(2) (2006).

The term "fugitive" is used in the definition of "fugitive 
felon" but is not itself defined in the regulation or 
governing statute.  Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.

Here, while it is clear that the veteran violated a condition 
of his probation in Florida, it is not clear whether the 
veteran engaged in any actions that might be construed as 
fleeing, evading, or escaping in connection with the 
probation violation.  Indeed, for the entire period under 
consideration, the veteran has been a resident of an assisted 
living facility in Tennessee, with a diagnosis of 
quadriplegia.  

Finally, the Board notes that the veteran stated in his VA 
Form 9 that he believes that any action to reduce or stop his 
benefits should be overturned.  While the veteran did not 
specifically mention a waiver, the Board believes that a 
liberal construction of his statements would infer such a 
request.  The Board also notes that the rights to appeal the 
VA decision underlying the debt, and to request waiver of 
collection of the debt "can be exercised separately or 
simultaneously."  38 C.F.R. § 1.911(c) (2006), see Schaper 
v. Derwinski, 1 Vet. App. 430, 434 (1991); VAOPGCPREC 06-98.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
pertaining to the matter on appeal, or the 
identifying information and any necessary 
authorization to enable the VA to obtain 
such evidence on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should obtain a copy 
of the February 16, 1988, Florida 
Violation of Probation Warrant and any 
evidence from the relevant agency about 
when and if the warrant was served on the 
veteran and any other investigative 
reports that may shed light on the 
veteran's knowledge of when the warrant 
was issued and what actions the veteran 
may have taken upon becoming aware of the 
warrant (either through proper service or 
through actual notice).

4.  The RO or the AMC should obtain from 
the appropriate agencies in Florida and 
Tennessee, any documentation with respect 
to the veteran's 1987 extradition from 
Florida to Tennessee.  

5.  The RO or the AMC should conduct an 
audit of the veteran's disability 
compensation benefits in order to 
determine the precise month-to-month 
overpayment that was produced for the 
period from December 27, 2001, through May 
3, 2004.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issue of whether an 
overpayment of $5,666.20 in VA disability 
compensation benefits due to "fugitive 
felon" status was properly created.  If 
the RO or the AMC concludes that the 
overpayment was properly created, after 
sending appropriate notice to the veteran, 
and affording him an appropriate amount of 
time for response, the RO or the AMC 
should adjudicate the issue of entitlement 
to a waiver of the overpayment.  

8.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


